                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DIANE SCHULTE,                                    §
      Plaintiff,                                  §
                                                  §
v.                                                §            MISC. ACTION H-18-2892
                                                  §
STEWART TITLE INS. CO., et al.,                   §
     Defendants.                                  §

                                               ORDER

       Pending before the court is a memorandum, recommendation, and order by Magistrate Judge

Nancy K. Johnson (“M&R”). Dkt. 7. The M&R recommended denying Schulte’s motion for

preliminary injunction (Dkt. 6) and dismissing plaintiff Diane Schulte’s complaint for failure to state

a claim. Dkt. 7 at 6. The M&R also denied all of Schulte’s pending non-dispositive motions. Id.

(denying: (1) application to proceed without payment of fees (Dkts. 1,4); (2) motion for appointment

of counsel (Dkt. 5); (3) motion for prepayment of settlement amounts (Dkt. 2); and (4) application

to respond (Dkt. 3)).

       Objections to the M&R were due on March 5, 2019, but Schulte has not filed any objections

to date. See Dkt. 7. “When no timely objection is filed, the court need only satisfy itself that there

is no clear error on the face of the record in order to accept the recommendation.” See Fed. R. Civ.

P. 72(b), Advisory Comm. Note (1983). The court, having reviewed the M&R, the complaint, the

motions, and the applicable law, and having received no objections, finds no clear error. Thus, the

court ADOPTS IN FULL the M&R (Dkt. 7). For the reasons stated in the M&R, Schulte’s motion

for preliminary injunction is DENIED and Schulte’s complaint is DISMISSED.

       This is a FINAL JUDGMENT.

       Signed at Houston, Texas on March 7, 2019.

                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge
